Case 18-34658 Document 494 Filed in TXSB on 05/15/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: § CASE NO. 18-34658
§
HOUTEX BUILDERS, LLC, § Chapter 11
§
§
DEBTOR § Jointly Administered

ROBERT PARKER’S AMENDED AFFIDAVIT IN SUPPORT OF RESPONSE

STATE OF TEXAS

COUNTY OF HARRIS

TO DEBTORS’ MOTION TO ENFORCE SANCTIONS ORDER

AND FOR ADDITIONAL SANCTIONS

§
§
§

BEFORE ME, the undersigned Notary Public, on this day personally appeared
Robert Parker, who is personally known to me, and first being duly sworn according to law upon
his oath deposed and said:

"My name is Robert Parker. I am at least 18 years of age am fully competent to make this
affidavit. I have personal knowledge of the facts stated therein, and they are all true and correct.

I,

This affidavit is made in support of my Response to Debtors’ Motion to Enforce
Sanctions and for Additional Sanctions.

My sole source of income is my monthly Social Security Income in the approximate
amount of $2,200.

I do not have the financial ability to pay Debtors’ the amount of $14,639 in a lump
sum payment to satisfy my obligations under the Court’s Sanctions Order dated June
14, 2019 (the “Sanctions Order’’).

Although Debtors offered a payment plan over twelve months, I was unable to pay
the Sanctions Order expense amount in twelve monthly installments because my
monthly income is only $2,200 and I would be left without sufficient funds to meet
my basic living expenses.
Case 18-34658 Document 494 Filed in TXSB on 05/15/20 Page 2 of 2

5. I instructed my attorney to convey to Debtors’ counsel my offer to pay the Sanctions
Order expense amount in monthly installment payments of $500 from my Social
Security Income.

6. I have made reasonable efforts to comply with the Sanctions Order based on my
financial constraints. I am only able to make $500 per month installments from my
Social Security Income stream because that is my only regular source of income and
I have no other ability to pay my obligation under the Sanctions Order.

Further, your Affiant sayeth not.

Robert Parker

 

17 bh
SUBSCRIBED AND SWORN TO BEFORE ME on the / = ne of May, 2020, to certify
which witness my hand and official seal.

 

s ie Tommie Jo O'Dowd

My Commission Expires

rr 4
02/16/2022
he = er iv ID No 2449942 ( Printed Name: i Nowe
NOS Commission Expires: 63//6/2¢2 2

 

FF:\001_Clients\CD Homes\HouTex Bankruptcy\Mtn to Enforce Sanctions Order\Robert Parker Amended Affidavit.wpd -2-
